Title: To Alexander Hamilton from Joseph Nourse, 8 November 1792
From: Nourse, Joseph
To: Hamilton, Alexander



Treasury DepartmentRegisters Office 8th: November 1792
Sir

I have the Honor to enclose the several Estimates for which Appropriations will be necessary for the Services of the Year 1793.—vizt.



Civil ListDollars
352.466.39/100

War Department
1.089.473.73    

Invalid Pensioners
82.245.32    


Extraordinaries
92.599.66.    


The foregoing Estimates are accompanied with particular Statements of the Application of Two Several Sums vizt:


Of 50,000 Dollars
{
Granted by Several Acts


And of 5,000 do.
for the Purpose of discharging


such Demands on the United States not otherwise provided for as shall have been ascertained and admitted in due Course of Settlement at the Treasury and which are of a Nature according to the Usage thereof to require Payment in Specie.
With much Respect   I am sir,   Your mo: ob. & mo: hb: Servt.

J: N: Regr.
HonourableAlexander Hamilton Esqr.Secretary of the Treasury

